         Case 6:16-cr-06116-FPG Document 121 Filed 12/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                             Case # 16-CR-6116-FPG

v.                                                           DECISION AND ORDER


JEROME RANDOLPH,

                                             Defendant.


                                       INTRODUCTION

       On May 22, 2020, Defendant Jerome Randolph, an inmate incarcerated at Fort Dix Federal

Correctional Institution, filed a pro se Motion for Compassionate Release due to the COVID-19

pandemic. ECF No. 102. On May 26, 2020, the Court denied the motion without prejudice for

failure to exhaust administrative remedies. ECF No. 103. On July 20, 2020, Defendant filed a

renewed Motion for Compassionate Release. ECF No. 109. On September 2, 2020, the Court

denied Defendant’s motion. ECF No. 116. On December 10, 2020, Defendant filed a motion for

reconsideration of the Court’s September 2, 2020 order. ECF No. 120. For the reasons set forth

below, Defendant’s motion for reconsideration is DENIED.

                                         DISCUSSION

       The standard for granting a motion for reconsideration is strict, and reconsideration
       will generally be denied unless the moving party can point to an intervening change
       in controlling law, the availability of new evidence, or the need to correct a clear
       error or prevent manifest injustice. A motion for reconsideration may not be used
       to advance new facts, issues or arguments not previously presented before the
       Court, nor may it be used as a vehicle for relitigating issues already decided by the
       Court.
United States v. Sharif, No. 3:13-cr-172 (SRU), 2020 U.S. Dist. LEXIS 205980, at *1 (D. Conn.

Nov. 4, 2020) (internal citations and quotation marks omitted).



                                                1
         Case 6:16-cr-06116-FPG Document 121 Filed 12/14/20 Page 2 of 3




       Here, Defendant does not present any change in controlling law, new evidence, or need to

correct a clear error or prevent manifest injustice. Instead, he asserts that prisoners from another

institution, Elkton FCI, are being transported to Fort Dix and are increasing the positivity rate at

Fort Dix. ECF No. 120 at 5. He also contends that the Bureau of Prisons (“BOP”) is misreporting

data regarding the positivity rate at Fort Dix. ECF No. 120 at 5. Id.

       Defendant’s assertion regarding the increase in cases at Fort Dix relies on facts that

occurred after the Court adjudicated his original motion and therefore is not appropriately raised

on a motion for reconsideration.

       To the extent that Defendant’s assertion could be deemed to present new evidence which

could appropriately be raised on a motion for reconsideration, or that it could form the basis for a

renewed motion for compassionate release based on changed circumstances, the Court

nevertheless adheres to its denial. See, e.g., United States v. Bolino, No. 06-cr-806 (BMC), 2020

U.S. Dist. LEXIS 192917, at *3 (E.D.N.Y. Oct. 16, 2020) (noting increase in cases at prison facility

after filing of motion for reconsideration, but finding that defendant had not presented any

evidence that his medical condition had worsened or that he was at any more risk than when the

motion was originally denied); United States v. Madera, No. 18-CR-6130L, 2020 U.S. Dist.

LEXIS 214704, at *1 (W.D.N.Y. Nov. 17, 2020) (denying motion for reconsideration based on

increase in cases at prison facility, and noting that defendant had not presented any new

information on his own health condition). Despite the increase in cases at Fort Dix, at 36 years of

age, Defendant remains a younger individual with only minor underlying health conditions: he

carries the sickle cell trait and has a history of pneumonia. As the Court previously noted, the

Centers for Disease Control and Prevention has only indicated that individuals with sickle cell

disease are at risk of complications. See Groups at Higher Risk for Severe Illness, CDC,



                                                 2
         Case 6:16-cr-06116-FPG Document 121 Filed 12/14/20 Page 3 of 3




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited December 11, 2020). The Court already weighed Defendant’s age, health, and

conditions of confinement against the sentencing factors of 18 U.S.C. § 3553(a) and determined

that release was not warranted. The increase of cases at Fort Dix, in light of Defendant’s otherwise

unchanged circumstances, does not warrant reconsideration or release. See generally United States

v. Johnson, No. 17 Cr. 212 (NRB), 2020 U.S. Dist. LEXIS 220504, at *3-4 (S.D.N.Y. Nov. 24,

2020) (denying reconsideration where defendant’s pre-diabetes progressed to Type 2 diabetes,

because the court had already considered defendant’s health conditions and COVID-19 positivity

rates at his prison facility, and the change in defendant’s diabetes diagnoses failed to outweigh the

18 U.S.C. § 3553(a) sentencing factors); see also generally United States v. Cajigas, No. 08 CR

391(VM), 2020 U.S. Dist. LEXIS 211465, at *5 (S.D.N.Y. Nov. 11, 2020) (“The Court is

unpersuaded by [defendant’s] argument that potential inaccuracies in the available data entitle him

to compassionate release.”).

                                         CONCLUSION

       Accordingly, Defendant’s motion for reconsideration, ECF No. 120, is DENIED.

       IT IS SO ORDERED.

Dated: December 14, 2020
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 3
